


Exhibit 10.161

 

FIRST AMENDMENT TO PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”), dated as of the
31st day of October, 2011 (the “Effective Date”), is made by and between JRT
Group Properties, LLC, a Georgia limited liability company (“Seller”) and AdCare
Hembree Road Property, LLC, a Georgia limited liability company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser are parties to that certain Purchase Agreement
dated September 15, 2011, with respect to that certain parcel of real property
located at 1145 Hembree Road, Roswell, Fulton County, Georgia 30076, and certain
personal property, as more particularly described in the Agreement (the
“Property”); and

 

WHEREAS, the parties desire to amend the Agreement to extend the Closing Date on
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Sellers and Purchaser, intending to be legally
bound, hereby agree as follows:

 

1.             Recitals; Terms.  The foregoing recitals are true and correct and
incorporated into this Amendment as if fully set forth herein.  Capitalized but
undefined terms used in this Amendment shall have the meanings set forth in the
Purchase Agreement.

 

2.             Closing Date.  The parties hereby agree that the Closing Date
under the Agreement shall be extended to on or before March 31, 2012.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth.

 

PURCHASER:

SELLER:

 

 

ADCARE HEMBREE ROAD PROPERTY, LLC,

JRT GROUP PROPERTIES, LLC,

a Georgia limited liability company

a Georgia limited liability company

 

 

 

 

By:

/s/ Boyd Gentry

 

By:

/s/ Robert Lancaster

 

Boyd P. Gentry, Manager

 

Robert Lancaster, Member

 

--------------------------------------------------------------------------------
